Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 16, 2006







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed November 16, 2006.     
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00823-CV
____________
 
IN RE DAVID RAY LEVERTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
September 22, 2006, relator David Ray Leverton, an inmate in the Texas
Department of Criminal Justice, filed a petition for writ of mandamus in this
Court, seeking an order directing Charles Bacarisse, the Harris County District
Clerk, to provide relator with findings of fact and conclusions of law
regarding the trial court=s denial of relator=s habeas corpus writ. 
This
Court is empowered to issue writs of mandamus to enforce its jurisdiction, or
against judges of district or county courts within our appellate district.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Because the requested writ is not
within our jurisdiction, we dismiss relator=s petition for lack of jurisdiction. 




Accordingly,
the petition for writ of mandamus is ordered dismissed.
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed November 16, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.